Exhibit NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Reports Record First-Quarter Earnings of $61.6 Million Net Earnings Improve 25 Percent Year-Over-Year Despite Lower Demand OVERLAND PARK, Kan. (April 27, 2009) – Compass Minerals (NYSE: CMP) reports the following results of its first-quarter operations: · Net earnings rose 25 percent to $61.6 million, or $1.85 per diluted share, from $49.1 million, or $1.48 per diluted share, in the first quarter of 2008, reflecting the effect of strong salt and specialty potash fertilizer pricing offset by lower sales volumes. · Sales were $309.1 million, including a $27.8 million unfavorable foreign exchange impact, compared to $380.0 million in the prior-year quarter. · Operating earnings increased 21 percent to $94.6 million, reflecting balanced earnings improvement in both the salt and specialty fertilizer segments. · Operating margins expanded to 31 percent from 21 percent in the prior-year quarter. · Cash flow from operations was $112.0 million compared to $145.5 million in the 2008 quarter. “Continued strong pricing enabled us to deliver the strongest operating and net earnings of any first quarter in our history.However, we experienced declines in sales volumes in both of our operating segments, with salt sales reflecting milder-than-normal winter weather in the Midwest and specialty fertilizer sales mirroring the very weak demand which persists throughout the global potash industry,” said Angelo Brisimitzakis, Compass Minerals president and CEO. “Looking forward, we believe our essential products, diverse end uses and competitive advantages, including our leadership positions, advantaged assets and lower operating costs, position us to continue to generate value for our stakeholders as we navigate through this challenging environment,” continued Dr. Brisimitzakis.“Sulfate of potash prices should continue to be well above year-ago levels.However, we expect the current potash demand trend to extend into the second quarter, and we expect full-year sales volumes to be below normal with the second half of the year somewhat stronger than the first half. We also expect a more balanced supply and demand environment for highway deicing salt for the upcoming winter season. While salt demand is heavily influenced by weather, highway deicing products are essential to public safety and we expect a typical highway deicing bid season in 2009.” Compass MineralsFinancial Results (in millions, except for earnings per share) Three months ended March 31, 2009 2008 Sales $ 309.1 $ 380.0 Sales less shipping and handling costs (product sales) 218.1 248.8 Operating earnings 94.6 78.1 Operating margin 31 % 21 % Net earnings 61.6 49.1 Diluted per-share earnings 1.85 1.48 EBITDA* 105.9 90.7 Adjusted EBITDA* 104.8 88.8 *These are non-GAAP financial measures.Reconciliations to GAAP measures of performance are provided in tables following this release. SALT SEGMENT Salt segment sales were $268.8 million compared to $329.2 million in the 2008 quarter and operating earnings were up 11 percent over the prior-year quarter to $77.4 million, a first-quarter record.Results reflect improved pricing and lower per-ton shipping and handling costs, net of the $4.6 million unfavorable impact of translating the results of foreign operations to U.S. dollars. Salt Segment Performance (in millions except for sales volumes and prices per ton) Three months ended March 31, 2009 2008 Sales $ 268.8 $ 329.2 Sales excluding shipping and handling (product sales) $ 180.4 $ 204.9 Operating earnings $ 77.4 $ 69.5 Sales volumes (in thousands of tons): Highway deicing 3,729 5,138 Consumer and industrial 630 762 Total salt 4,359 5,900 Average sales price (per ton): Highway deicing $ 46.80 $ 44.47 Consumer and industrial $ 149.58 $ 132.24 Total salt $ 61.66 $ 55.80 Highway deicing sales volumes declined 27 percent compared to the unusually robust deicing sales volumes of the prior-year quarter.In the company’s North American markets, severe winter weather in the first few weeks of 2009 was followed by mild weather through the end of the first quarter.During the first quarter of 2009, the effects of the mild weather in North America were partially offset by exceptionally strong demand in the U.K.Average selling prices for highway deicing salt improved 5 percent in the first quarter of 2009, reflecting a 20 percent year-over-year improvement in North American bid prices, largely offset by the impact of the strengthened U.S. dollar on the reporting of sales generated in Canada and the U.K. Consumer and industrial sales volumes were 17 percent lower than in the 2008 quarter due to lower weather-driven demand for professional and consumer deicing products along with a modest decline in non-seasonal product sales.Consumer and industrial average selling prices were up 13 percent despite the impact of foreign exchange rates. Winter Weather Effect Compass Minerals estimates that milder-than-normal winter weather in its North American markets, partially offset by more-severe-than-normal weather in the U.K., reduced first-quarter sales of deicing products by approximately $10 million to $12 million and reduced salt operating earnings by approximately $2 million to $4 million. Estimate of Effect of Weather on Salt Segment Performance (in millions) Three months ended March 31, Winter season ended March 31,* 2009 2008 2008-2009 2007-2008 Favorable (unfavorable) to normal weather: Sales ($10) to ($12) $ 40 to $45 $ 35 to $40 $ 70 to $80 Operating earnings ($2) to ($4) $ 10 to $12 $ 13 to $17 $ 15 to $20 *Winter season is the six months ended March 31. When combined with severe winter weather in the fourth quarter of 2008, the company estimates that 2008-2009 winter season sales were approximately $35 million to $40 million above a normal-weather season and operating earnings were approximately $13 million to $17 million above normal. SPECIALTY FERTILIZER SEGMENT Specialty fertilizer segment sales were $38.2 million compared to $47.7 million in the 2008 quarter, and segment operating earnings improved $9.7 million, or 57 percent, to $26.8 million, setting a first-quarter earnings record.Sulfate of potash specialty fertilizer sales volumes declined 70 percent compared to record sales volumes in the 2008 quarter, while specialty potash prices were more than double the average prices of the prior-year quarter. Specialty Fertilizer Segment Performance (in millions except for sales volumes and prices per ton) Three months ended March 31, 2009 2008 Sales $ 38.2 $ 47.7 Sales excluding shipping and handling (product sales) $ 35.6 $ 40.8 Operating earnings $ 26.8 $ 17.1 Sales volumes (in thousands of tons) 37 123 Average sales price (per ton) $ 1,020 $ 388 “We believe many of our customers will continue to draw down their existing inventories and delay or forgo sulfate of potash purchases until sentiment improves in the global agriculture industry,” said Dr.
